Name: Commission Regulation (EEC) No 1/88 of 22 December 1987 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 2 . 1 . 88 Official Journal of the European Communities No L 1 / 1 I ( Acts whose publication is obligatory) COMMISSION REGULATION (EEC ) No 1 / 88 of 22 December 1987 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200 / 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 3972 / 86 of 22 December 1986 on food-aid management ( ] ), and in particular Article 6 ( 1 ) ( c ) thereof , HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200 / 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . Whereas Council Regulation ( EEC ) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 5 884 tonnes of butteroil : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels . 22 December 1987 . For the Commission Frans ANDRIESSEN Vice-President I 1 ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . No L 1 / 2 Official Journal of the European Communities 2 . 1 . 88 ANNEX 1 LOT A 1 . Operation No i l ): 1064 / 8 /, 1065 / 87  Commission Decision , 15 April 1987 2 . Programme : 1986 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome, Telex 626675 WFP I 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Nicaragua (Al ), Lebanon (A2 ) 6 . Product to be mobilized : butteroil i 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to manufacturer from intervention butter ( see Official Journal of the Europan Communities No C 216 of 14 August 1987  p. 3 , I.3.1 and 2 ) 8 . Total quantity : 315 tonnes ( 200 tonnes (Al ) + 115 tonnes (A2 )) 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216 , 14 . 8 . 1987  p. 3 , 1.3.3.1 and 2 Supplementary markings on the packaging : Al : 'ACCIÃ N n ° 1064 / 87 / NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIA1 DE ALIMENTOS / CORINTO' A2 : A ( TION No 1065 / 87 / LEBANON 0052402 / ACTION OF THE WORLD FOOD PRO ­ GRAMME / BEIRUT' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.3.4 . 11 . Method of mobilization : Bought from : Agriculture House , Kildare Street , Dublin 2 , ( tel .: 78.90.11 , telex : 24280 oder 251 18 ) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation ( EEC ) No 2315 / 76 . 12 . Stage of supply : tree at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : Al : 15 to 31 March 1988 A2 : 15 to 29 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : Al : 15 to 31 March 1988 A2 : 1 to 15 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU - 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 3 LOT B 1 . Operation No ; 1 ;: 1001 / 87  Commission Decision , 15 April 1987 2 . Programme : 1987 3 . Recipient : Arab Republic of Egypt 4 . Representative of the recipient ( M : Ambassade de la RÃ ©publique Arabe d Egypte  Section Commerciale , 522 Avenue Louise . 1050 Bruxelles , ( Tel .: 02-6473227 , Telex : 92028 EUROP UN-CAIRO 5 . Place or country of destination : Arab Republic of Egypt 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( n ): to manufacturer from intervention butter ( see Official Journal of the European Communities No C 103 of 14 August 1987  p. 3 , I.3.1 and 2 ) 8 . Total quantity : 2 500 tonnes ( Bl : 1 500 tonnes  B2 : 1 000 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216 , 14 . 8 . 1987  p. 3 , 1 . 3.3 .1 and 2 Supplementary markings on the packaging : Al : 'ACTION N «. 1001 / 8 " GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' and OJ No C 21b ; 14 . 8 . 1987 , p. 3 , 1.3.4 . 11 . Method of mobilization : Bought from BAI M : Bundesanstalt fur Landwirtschaftliche Marktordnung (BALM ), Adickesallee 40 . D-6000 Frankfurt / Main ( Tel .: 15640 ; Telex 041 1727 + ). The addresses ot the places of storage are give in Annex II . Selling price determine! in accordance with Article 2 of Regulation ( EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment : - 14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : Bl : 1 to 15 March 1^88 B2 : 15 to 31 March 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 . January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : Bl : 15 to 31 March 1988 B2 : 1 to 15 April 1988 ( c ) deadline for the supply : - 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels . Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ; No 3552 8 , ( OJ No 1 337 , 27 . 11 . 1987 ) No L 1 / 4 Official Journal of the European Communities 2 . 1 . 88 LOT C 1 . Operation No i 1 ): 9 / 5 / 87  Commission Decision , 5 June 1987 2 . Programme : 1^87 3 . Recipient : Regie Malgache des Monopoles fiscaux pour compte de l'Etat Malgache , MinistÃ ¨re des Finances , BP 23 Antananarivo 4 . Representative of the recipient ( 3 ): Ambassade de Madagascar  Av . de Tervuren 276  1150 Bruxelles  Tel .: 770.17.26  Telex : 61197 MAD Bruxelles 5 . Place or country of destination : Madagascar 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacturer from intervention butter ( see Official Journal o\ the European Communities No C 216 of 14 . August 1987  p. 3 , I.3.1 and 2 ) 8 . Total quantity : 180 tonnes 9 . Number of lots : one 10 . Packaging and marking : 200 kg ( 9 ) in containers of 20 feet ( 12 ) Supplementary markings on the packaging : 'ACTION n ° 975 / 87 / DON DE LA COMMUNAUTE Ã CONOMIQUE EUROPÃ ENNE A LA REPUBLIQUE DE MADAGASCAR ' and Of No C 216 , 14 . 8 . 1987 , p . 3 , I.3.4 11 . Method of mobilization : Bought from : Service d'Economie Rurale 113 115 rue de Hollerich , Luxembourg Hel .: 478417 , Telex : 2537 + ) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No I. 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities Nr . L 1 / 5 LOT D 1 . Operation No : 902 / 87  Commission Decision , 5 June 1987 2 . Programme : 1987 3 . Recipient : Nicaragua 4 . Representative of the recipient ( 3 ): ENIM PORT , Mr . Wilfredo Delgado , Directeur Executif  Carretera Masaya , Frente camino de Oriente  Managua (Nicaragua )  Tel .: 70.923  Telex : 2013 5 . Place or country of destination : Nicaragua 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ) ( 13 ): to manufacturer from intervention butter ( see Official Journal &lt;&gt;t the European Communities No C 216 of 14 August 1987  p. 3 , 1.3.1 and 2 ) 8 . Total quantity : 600 tonnes 9 . Number of lots : one 10 . Packaging and marking : 200 kg ( 9 ) in containers of 20 feet Supplementary markings on the packaging : 'ACCIÃ N N ° 902 87 ACEITE DE MANTEQUILLA / DONACÃ ON DE LA COMUNIDAD ECONÃ MICA EUROPEA A NICARAGUA' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.3.4 11 . Method of mobilization : Bought from : Agriculture House , Kildare Street , Dublin 2 ( Tel .: 78.90.11 , Telex : 24280 or 251 18 ) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Corinto 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 2 J February 1988 18 . Deadline for the supply : 2J March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 February to 7 March 1988 (c ) deadline for the supply : ~ April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 8 ^, ( OJ No L 337 , 27 . 11 . 1987 ) No L 1 / 6 Official Journal of the European Communities 2 . 1 . 88 LOT E 1 . Operation No f ): 970 / 87  Commission Decision , 30 July 1987 2 . Programme : 1987 3 . Recipient : Burundi 4 . Representative of the recipient ( 3 ): Laiterie Centrale de Bujumbura , B.P. 979 , Bujumbura , Tel .: 4806 6146 5 . Place or country of destination : Burundi 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacturer from intervention butter ( see Official Journal of the European Communities No C 216 of 14 August 1987  p. 3 , 1.3.1 and 2 ) 8 . Total quantity : 30 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and cfr . OJ No C 216 , 14 . 8 . 1987  p. 3 , 1.3.3.1 and 2 Supplemental markings on the packaging 'AC HON N ' 970 / 87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI ' and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.3.4 11 . Method of mobilization : Bought from : Service d'Economie Rurale , 113-115 rue de Hollerich , Luxembourg , Tel .: 478417 , Telex : 2537 + The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 12 . Stage of supply : free-at-destination via Mombasa 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : Mombasa 16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 21 February 1988 18 . Deadline for the supply : 21 March 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22 Februar \ to 7 March 1988 ( c ) deadline for the supply : 7 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B 2.'). Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 7 LOT F 1 . Operation No ( *): 10 / 3 / 87 and 1074 / 87  Commission Decision , 15 April 1987 2 . Programme : J 986 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome , Telex 626675 WFP I 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : China 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to manufacturer from intervention butter ( see Official Journal of the European Communities No C 216 of 14 . August 1987  p. 3 , 1.3.1 and 2 ) 8 . Total quantity : 1 850 tonnes ( Fl : 1 180 tonnes  F2 : 670 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 200 kg ( 9 ) OJ No C 216 vom 14 . 8 . 1987  p. 3 , 1.3.3.1 and 2 Supplementary markings on the packaging : Fl : 'ACTION No 1073 87 / XINGANG / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMMI ' F2 : 'ACTION No 1074 / 87 / SHANGHAI / CHINA 0264700 / ACTION OF THE WORLD FOOD PROGRAMME and OJ No C 216 , 14 . 8 . 1987 , p. 3 , I.3.4 . 11 . Method of mobilization : Bought from BALM : Bundesanstalt fÃ ¼r Landwirtschaftliche Marktordnung (BALM), Adickesallee 40 . D-6000 Frankfurt / Main , ( Tel .: 15640 , telex 0411727 + ) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) daedline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation (EEC ; No 3552 / 87 , ( OJ No L. 337 , 27 . 11 . 1987 ) No L 1 / 8 Official Journal of the European Communities 2 . 1 . 88 LOT G 1 . Operation No i 1 1075 / 8 /  Commission Decision , 15 April 1987 2 . Programme : 1987 3 . Recipient : World Food Programme , Via delle Terme di Caracalla , 00100 Rome , Telex : 626 675 WFP i 4 . Representative of the recipient ( 3 ): see Official Journal of the European Communities No C 103 of i 6 Ann ! 1 9N7 5 . Place or country of destination : Nepal 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ) ( 6 ) ( 7 ) ( 8 ): to manufacturer from intervention butter (OJ No C 2)6 . 14 . ,X. 1987 , p , 3 . I.3.1 and 2 ) 8 . Total quantity : 149 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216 , 14 . 8 . 1987  p. 3 , 1.3.3.1 and 2 Supplementary markings on the packaging : 'ACHON No 1075 / 87 / NEPAL 0070902 / ACTION OF THE WORLD FOOD PROGRAMME' CALCUTIA IN TRANSIT TO NEPAL ' and OJ No C 216 . 14 . 8 . 1987 , p . 3 , 1 . 3 . 4 . 11 . Method of mobilization : Bought from : Service d'Economie Rurale 113-115 rue de Hollerich , Luxembourg . Tel . 478417 , telex 2537 + The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port ol shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 (c j deadline for supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Beriaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation (E EC No 3552 / 87 . ( OJ No 1 337 , 27 . 1 1 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 9 LOT H 1 . Operation No ('): "7 21 / 8 - - Commission Decision , 19 March 1987 2 . Programme : 19X7 3 . Recipient : Euronaid 4 . Representative of the recipient ( 3 ): see Official journal of the European Communities No C 103 of 16 April 1987 5 . Place or country of destination : Pakistan 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacturer from intervention butter ( see Official Journal of the European Communities No C 216 of 14 August 1987  p. 3 , 1 .3 .1 and 2 ) 8 . Total quantity : 60 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and OJ No C 216 , 14 . 8 . 1987  p. 3 , 1.3.3.1 and 2 Supplementary markings on the packaging : 'ACTION No 721 / 87 / PAKISTAN / WVB / 75326 / KARACHI / FOR FREE DISTRIBUTION' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , I.3.4 . 11 . Method of mobilization : Bought from : Service d'Economie Rurale , 113  115 rue de Hollerich , Luxembourg , Tel .: 47817 , telex : 2537 + The adresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and , if appropriate , port of landing :  17 . Period for making the goods available at the port of shipment : 7 to 21 February 1988 18 . Deadline for the supply : - 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 . January 1988 . 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the supply : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment : 22 February to 7 March 1988 ( c ) deadline for the supply :  22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont . bureau 6 ' 73 , 200 , rue de la Loi , B-1049 Brussels , Telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( 5 ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 87 , (OJ No 1 337 , 27 . 11 . 1987 ) No L 1 / 10 Official Journal of the European Communities 2 . 1 . 88 LOT I 1 . Operation No ( ; ): 1055 / 87  Commission Decision , 30 June 1987 2 . Programme : 19S7 3 . Recipient : Bolivia 4 . Representative of the recipient ( '): Ingeniero Enrique Vargas , Superintendented de AADAA, Calle General Arteaga n ° 130 , Casilla Postal 1437  ARICA (Chile )  Telex 221043 , Tel . 52780 5 . Place or country of destination : Bolivia 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods ( 2 ): to manufacturer from intervention butter ( see Official Journal of the European Communities No C 216 of 14 August 1987  p. 3 , 1.3.1 and 2 ) 8 . Total quantity : 200 tonnes ( II : 100 tonnes  12 : 100 tonnes ) 9 . Number of lots : one 10 . Packaging and marking : 20 kg and OJ No C 216 , 14 . 8 . 1987 ,  p. 3 , 1.3.3.1 and 2 Supplementary markings on the packaging : 'AC( ION N ° 1055 / 87 / ACEITE DE MANTEQUILLA / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A BOLIVIA / DISTRIBUCION GRATUITA' and OJ No C 216 , 14 . 8 . 1987 , p . 3 , 1.1.3.4 . 11 . Method of mobilization : Bought from : ONILAIT (Office National Interprofessionel du Lait et des produits laitiers 2 , rue Saint Charles , F-75740 Paris Cedex 15 , Tel . ( 1 ) 5756260 , telex 200745 + , telefax 45792849 The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC ) No 2315 / 76 . 12 . Stage of supply : free-at-destination 13 . Port of shipment :  14 . Port of landing specified by the recipient :  15 . Port of landing : II : la Pa / via Anca , 12 : Oruro via Arica 16 . Address of the warehouse and , if appropriate , port of landing : Offices responsible : OFINAAI,, Sr . Angel Castro Ganabria , Jefe Almacenes OFINAAL Prolongacion Cordero n ° 223 (San Jorge ), La Paz , Tel . 364051 OFINAAI , Sr . Alberto Arra /ola , Jefe regional OFINAAL Barrio servicio nacional de caminos n ° 76 , Oruro , Tel . 40191 1 / . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7 to 29 February 1988 18 . Deadline for the supply : 30 April 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender , date of expiry of the period allowed for submission of tenders ( 4 ): 18 January 1988 , 12 noon 21 . In the case of a second invitation to tender : ( a ) deadline for the submission of tenders : 1 February 1988 , 12 noon ( b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 March 1988 ( c ) deadline for the supply : 30 April 1988 22 . Amount of the tendering security : 20 ECU / tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24 . Address for submission of tenders : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Brussels , Telex : AGREC 22037 B 25 . Refund payable on request by the successful tenderer ( s ): refund applicable on 27 November 1987 fixed in Regulation ( EEC ) No 3552 / 87 , ( OJ No L 337 , 27 . 11 . 1987 ) 2 . 1 . 88 Official Journal of the European Communities No L 1 / 11 Footnotes 0 ) The operation number is to be quoted in all correspondence . ( 2 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 3 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Commumtu No C 227 of 7 September 1985 , page 4 . ( 4 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 ( 4 ) ( a ) of Regulation (EEC ) No 2200 / 8 " has been lodged , preferably :  either by portei at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97"  235 01 30  236 20 05 . v ) Regulation ( EEC No 2330 '8 / ( OJ No I. 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . 1 he date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . ( 6 ) Veterinary certificate issued b \ an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease . ( 7 ) The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery , a health certificate . ( 8 ) The successful tenderer shall give the beneficiaries ' representatives , at the time of delivery , a certificate of origin . ( 9 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 10 ) The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schut / BV , Postbus 1438 . Blaak 16 , NL-3000 BK Rotterdam ,  Shipment to take place m 20-foot containers ; conditions FCL / LCL Shippers-count-load and stowage ( els ).  The successful tenderer has to submit to the recipient 's agent complete packing list of each container , specifying number of cartons belonging to each shipping number as specified in the notice of invitation to tender .  The successful tenderer has to seal each container with a numbered locktainer , number of which to be provided to the beneficiary 's forwarder . ( n ) Certificate of radioactivity authenticated by an Egyptian embassy or consolate . ( 12 ) The container location costs shall be borne by the 'SociÃ ©tÃ © Malgache des produits laitiers'. Mandataire : SociÃ ©tÃ © Malgache des transports maritimes , BP 4077 , Antananarivo  Telex : 22277 . ( 13 ) Analysis and qualit \ certificate listing technical specifications of the product and issued by official entity in country of origin . No L 1 / 12 Official Journal of the European Communities 2 . 1 . 88 ANEXOII  BILAG U - ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II -ANNEX II ANNEXEII  ALLEGATO II  BIJLAGEII ANEXOII NÃ ºmero de la partida Partiets nummer Nummer der Partit Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity (QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 1064 / 87 1065 / 87 250 000 kg Jenkinson's Coldstore Crossagalla Industrial Estate IRL-Limerick B 1001 / 87 I 3 050 000 kg B J 147 075 kg MÃ ¼nstermann Crailsheim Zur FlÃ ¼glau 63 D-7180 Crailsheim 1 180 600 kg Molkerei-Zentrale SÃ ¼dwest KeplerstraÃ e 5 D-7500 Karlsruhe 21 107 550 kg Johannes Kaufmann GmbH MÃ ¼hlstraÃ e 24 D-7994 Langenargen am Bodensee 194 575 kg Merkur KÃ ¼hlhaus GmbH GÃ ¼terhallenstraÃ e 27-31 D-6800 Mannheim 1 188 650 kg Markt - und KÃ ¼hlhallen AG RosenstraÃ e 85 D-6800 Mannheim 71 11 550 kg Milchkontor Saar GmbH StraÃ e des 13 . Januar 35 D-6600 SaarbrÃ ¼cken 3 B 2 49 075 kg Milchkontor Saar GmbH StraÃ e des 13 . Januar 35 D-6600 SaarbrÃ ¼cken 3 440 950 kg KÃ ¼hlhaus-Center MÃ ¼hlheim Philipp-Reis-StraÃ e 10 D-6052 MÃ ¼hlheim /Main 729 975 kg Kinzelmann GmbH und Co . KG Bernhardslaicherweg 1 D-7148 Remseck 2 c i 975 / 87 219 600 kg Luxfroid Entrepots frigorifiques d'Aubange Zone industrielle B-6798 Aubange Ã ¹ D ! 902 / 87 ! j I 750 000 kg 547 575 kg Jenkinson's Coldstore Crossagalla Industrial Estate IRI -Limerick 202 425 kg Freezomatic Coldstore Cahir IRL-County tipperary 2 . 1 . 88 Official Journal of the European Communities No L 1 / 13 (D ( 2 ; ( 3 ) (4 ) E 970 / 87 36 600 kg Luxfroid Entrepots frigorifiques d'Aubange Zone industrielle B-6798 Aubange F 1073 / 87 1074 / 87 2 257 000 kg F 1 227 950 kg KÃ ¼hlhaus Kinzelmann BahnhofstraÃ e 7 D-7968 Saulgau 488 775 kg Kin7elmann GmbH und Co . KG SchleiÃ heimer StraÃ e 87 D-8046 Garching 249 875 kg Mainfranken KÃ ¼hlhaus IndustriestraÃ e 1 1 D-8726 Gochsheim 136 675 kg Memminger KÃ ¼hlhallen GmbH SchlachthofstraÃ e 38 D- 8940 Memmingen 1 1 7 600 kg Heinz GmbH und Co . KG Neue IndustriestraÃ e 1 D-8052 Moosburg 218 725 kg KÃ ¼hlhaus Betriebsgesellschaft GmbH BahnhofstraÃ e 51 D-8591 Schirnding Ã  2 328 000 kg KÃ ¼hlhaus Linde Altorfer StraÃ e 12-14 D-8430 Neumarkt 119 725 kg KÃ ¼hlhaus Simon Vitzthum WeidmÃ ¼hle 2 D-8250 Dorfen-Stadt 1 369 675 kg Kinzelmann GmbH und Co . KG Dr LauterstraÃ e 1 D-8940 Memmingen 3 G 1075 / 87 181 800 kg Luxfroid EntrepÃ ´ts frigorifiques d'Aubange Zone industrielle B-6798 Aubange H 721 / 87 73 200 kg Luxfroid EntrepÃ ´ts frigorifiques d'Aubange Zone industrielle B-6798 Aubange I 1055 / 87 244 000 kg  1 55 000 kg Frigo de l'alimentation de Bordeaux 42 , Rue des Douves 1-33031 Bordeaux Marne  55 000 kg Haute Auvergne sociÃ ©tÃ © fromagÃ ¨re 104 , Avenue du GÃ ©nÃ ©ral Leclerc L - 15003 Aurillac  34 000 kg Lescure et Cie produits laitiers Ytrac F- 1 5130 Arpajon